 

Exhibit 10.2

priceline.com Incorporated 1999 Omnibus Plan

RESTRICTED STOCK UNIT AGREEMENT — NON-U.S. PARTICIPANTS

THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made as of the ___ day of
________, 2007, by and between priceline.com Incorporated, a Delaware
corporation, with its principal United States office at 800 Connecticut Avenue,
Norwalk, Connecticut 06854 (the “Company”), and ___________________ (the
“Participant”).

W I T N E S S E T H:

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company has authorized this Agreement. 
The Participant has been granted on _______, 2007 (the “Grant Date”), subject to
execution of this Agreement, the number of restricted stock units (the “RSUs”)
set forth below.  Unless otherwise indicated, any capitalized term used herein,
but not defined herein, shall have the meaning ascribed to such term in the
Plan.  The RSUs comprising this award may be recorded in an unfunded RSU account
in the Participant’s name maintained by the Company.  The Participant will have
no rights as a stockholder of the Company by virtue of any RSU awarded to him
until shares of Stock, if any, are issued to the Participant as described in
this Agreement.

1.             The Grant

(a)           Subject to the terms and conditions set forth herein, the
Participant hereby is granted _____________ (_______) RSUs on the Grant Date.

(b)           Subject to Section 4 hereof, all of the RSUs granted under this
Agreement shall vest on the third anniversary of the Grant Date (the “Vesting
Date”); provided that, on such Vesting Date, the Participant has been in
Continuous Service through such date.  For avoidance of doubt, subject to
Section 4 hereof, the Participant shall not proportionately or partially vest in
any RSUs during any period prior to the Vesting Date, and the Participant shall
become vested in the RSUs only on the Vesting Date pursuant to this Section
1(b).

(c)           Upon satisfaction of the vesting requirement set forth in Section
1(b) and as soon as administratively practicable following the Vesting Date, the
Company shall issue the Participant one (1) share of Stock free and clear of any
restrictions for each vested RSU.

(d)           For purposes of this Agreement, “Continuous Service” shall mean
that the Participant’s service with the Company or any Subsidiary or Affiliate
whether as an employee, director or consultant, is not interrupted or
terminated.

2.             Dividend Equivalents

The Participant shall not be entitled to receive a cash payment equal to any
dividends and distributions paid with respect to any share of Stock underlying
each RSU granted under this Agreement that becomes declared or payable prior to
the vesting date.


--------------------------------------------------------------------------------


 

3.             No Voting Rights

The Participant shall not be a shareholder of record and shall have no voting
rights with respect to shares of Stock underlying an RSU prior to the Company’s
issuance of such shares following the applicable vesting date to the
Participant.

4.             Effect of Termination of Continuous Service; Change in Control

(a)           Subject to Sections 4(b), (c), (d), (e), and (f), upon the
Participant’s termination of Continuous Service, the unvested portion of the RSU
granted under this Agreement shall be immediately forfeited and canceled.

(b)           Notwithstanding Sections 1(b) or 4(a), upon the date of a
termination of Continuous Service that occurs prior to a Change in Control (i)
by the Company other than for Cause or, (ii) by the Participant, as applicable,
on account of death or Disability, the Participant shall be vested in a ProRata
Number of RSUs, and any unvested RSUs shall be immediately forfeited and
canceled.

(c)           Notwithstanding Sections 1(b) or 4(a), in the event of a Change in
Control, a Participant who was in Continuous Service immediately prior to the
Change in Control and who is in Continuous Service on a date which is six (6)
months after the Change in Control shall be vested as of such date in a ProRata
Number of RSUs and, subject to Section 4(d), shall become vested in the
remaining portion of any RSUs on the Vesting Date, provided that,
notwithstanding any other provision hereof, to the extent that any RSUs (or
fraction thereof) are exchanged for cash incident to the Change in Control, the
Participant shall, as of the date of the Change in Control, be fully vested in
such number of RSUs (or fraction thereof) exchanged for cash.

(d)           Notwithstanding Sections 1(b) or 4(a), in the event that, on or
after a Change in Control, the Participant’s employment is terminated prior to
the Vesting Date by the Company other than for Cause or by the Executive, as
applicable, on account of death or Disability, the Participant shall be fully
vested in the RSUs granted under this Agreement, as of the date of such
termination, provided that the Participant was in Continuous Service immediately
prior to the Change in Control.

(e)           Notwithstanding Sections 1(b) or 4(a), in the event that the
Participant’s employment is terminated by the Company other than for Cause and
prior to and in anticipation of a Change in Control, the Participant shall, as
of the date of such termination, be fully vested in the RSUs granted under this
Agreement.

(f)            A “ProRata Number of RSUs” means a number of RSUs equal to the
number of RSUs granted under this Agreement subject to Sections 4(b) and 4(c),
multiplied by a fraction, (A) the numerator of which is the number of fully
completed months that have elapsed during the period commencing on the Grant
Date and ending on the determination date, and (B) the denominator of which is
36.

(i)            The determinations of partial vesting upon a Change in Control
and whether the Participant’s Continuous Service is terminated by the Company in
anticipation of a Change in Control or other than for Cause shall be made by the
Committee, in its sole discretion.


--------------------------------------------------------------------------------


(g)           For purposes of this Agreement, the term “Change in Control” shall
mean the occurrence of any one of the following events:

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (i)
shall not be deemed to be a Change in Control if such event results from the
acquisition of Company Voting Securities pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) below);

(ii)           individuals who, on the Grant Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any person becoming a director subsequent to
the Grant Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) by a vote of at least two-thirds of the directors who were, as
of the date of such approval, Incumbent Directors, shall be an Incumbent
Director; provided, further, that no individual initially appointed, elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to the election or removal of directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (A) the Company or
(B) any of its wholly owned subsidiaries pursuant to which, in the case of this
clause (B), Company Voting Securities are issued or issuable (any event
described in the immediately preceding clause (A) or (B), a “Reorganization”) or
the sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an Affiliate of the Company (a “Sale”), unless
immediately following such Reorganization or Sale: (1) more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of (x) the Company
(or, if the Company ceases to exist, the entity resulting from such
Reorganization), or, in the case of a Sale, the entity which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Entity”), or (y) if applicable, the ultimate parent entity that directly or
indirectly has Beneficial Ownership of more than 50% of the total voting power
(in respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the Surviving Entity (the “Parent Entity”),
is represented by Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), (2) no Person is or becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the total voting power (in respect of
the election of directors, or similar officials in the case of an entity other
than a corporation) of the outstanding voting securities of the Parent Entity
(or, if there is no Parent Entity, the Surviving Entity) and (3) at least a
majority of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of


--------------------------------------------------------------------------------


 

the Parent Entity (or, if there is no Parent Entity, the Surviving Entity)
following the consummation of the Reorganization or Sale were, at the time of
the approval by the Board of the execution of the initial agreement providing
for such Reorganization or Sale, Incumbent Directors (any Reorganization or Sale
which satisfies all of the criteria specified in (1), (2) and (3) above being
deemed to be a “Non-Qualifying Transaction”); or

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person, a Change in Control of the Company
shall then be deemed to occur.

(h)           For the purposes of Section 4, the following terms shall have the
following meanings:

“Affiliate” shall mean an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”);

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;

“Cause” shall have the meaning set forth in (i) the Participant’s employment
agreement with the Company, if any, in force at the time of the Participant’s
termination of employment, and, if none, (ii) the Plan.

“Disability” shall have the meaning set forth in the Company’s long-term
disability plan.

“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company or any of its subsidiaries, (2) a trustee
or other fiduciary holding securities under an employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (4) a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of
shares of Stock or (5) the Participant or any group of persons including the
Participant, or any entity controlled by the Participant or any group of persons
including the Participant; provided the Participant is an executive officer,
director or more than 10% owner of Stock.


--------------------------------------------------------------------------------


5.             Nontransferability of Grant

Except as otherwise provided herein or in the Plan, RSUs shall be assigned,
negotiated, pledged, or hypothecated in any way or be subject to execution,
attachment or similar process.  No transfer of the Participant’s rights with
respect to an RSU, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.  Immediately upon any attempt to transfer such
rights, such RSU, and all of the rights related thereto, shall be forfeited by
the Participant.

6.             Stock; Adjustment Upon Certain Events.

(a)           Stock to be issued under this Agreement shall be made available,
at the discretion of the Board, either from authorized but unissued Stock, from
issued Stock reacquired by the Company or from Stock purchased by the Company on
the open market specifically for this purpose.

(b)           The existence of this Agreement and the RSU granted hereunder
shall not affect in any way the right or power of the Board or the stockholders
of the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company or any affiliate, any issue
of bonds, debentures, preferred or prior preference stocks ahead of or affecting
the Stock, the authorization or issuance of additional shares of Stock, the
dissolution or liquidation of the Company or any affiliate or sale or transfer
of all or part of the assets or business of the Company or any affiliate, or any
other corporate act or proceeding.

(c)           In the event of a Change in Control, the consideration payable to
other shareholders of the Company shall be substituted for the stock issuable
hereunder, provided that the vesting requirements with respect to such RSUs
pursuant to Sections 1 and 4 hereof shall apply, except as otherwise provided in
Section 4(c), and further provided that if the acquiring entity does not agree
to such restrictions upon the substituted property, then such RSUs shall be
fully vested upon a Change in Control.

7.             Determinations

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

8.             Other Conditions

The transfer of any shares of Stock underlying an RSU shall be effective only at
such time as counsel to the Company shall have determined that the issuance and
delivery of such shares are in compliance with all applicable laws, regulations
of governmental authority and the requirements of any securities exchange on
which Stock is traded.


--------------------------------------------------------------------------------


9.             Withholding Taxes

The Participant shall be liable for any and all taxes and contributions of any
kind required by law to be withheld with respect to the vesting of an RSU.  The
Participant agrees that the Participant’s employer (the “Employer”) may, in its
discretion, (i) require the Participant to remit to the Employer on the date on
which an RSU vests cash in an amount sufficient to satisfy all applicable
required withholding taxes and contributions related to such vesting, (ii)
deduct from his regular salary payroll cash, on a payroll date following the
date on which an RSU vests, in an amount sufficient to satisfy such obligations,
or (iii) withhold and sell sufficient shares of Stock that become issuable to
the Participant on the applicable vesting date to satisfy such obligations.

10.           Data Privacy

The Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant’s personal data by and
among, as applicable, the Company and its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant hereby understands that the Company
and its Subsidiaries and Affiliates hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of Stock awarded, canceled, exercised, vested, unvested or outstanding
in the Participant’s favor, for the purpose of implementing, administering and
managing the Plan (“Data”).  The Participant hereby understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere (including countries outside of the European
Union), and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country.  The Participant hereby
understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Participant’s local
human resources representative.  The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any shares acquired upon vesting of the RSU. 
The Participant hereby understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.  The Participant hereby understands that the Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative.  The Participant hereby
understands, however, that refusing or withdrawing the Participant’s consent may
affect the Participant’s ability to participate in the Plan.  For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant hereby understands that the Participant
may contact the Participant’s local human resources representative.

 


--------------------------------------------------------------------------------


11.           Incorporation of the Plan

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the RSUs
and this Agreement shall be subject to all terms and conditions of the Plan.  In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise.

12.           Electronic Delivery

The Company may, in its sole discretion, deliver any documents related to this
RSU and the Participant’s participation in the Plan, or future awards that may
be granted under the Plan, by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means.  The Participant hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

13.           Nature of Grant

The Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time;  (b) the
grant of RSUs is voluntary and occasional and does not create any contractual or
other right to receive future grants of RSUs, or benefits in lieu of RSUs, even
if RSUs has been granted repeatedly in the past; (c) all decisions with respect
to future RSU grants, if any, will be at the sole discretion of the Company; (d)
Participation in the Plan is voluntary; (e) the RSU is not a part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the future value of the underlying shares is unknown and
cannot be predicted with certainty; and (g) in consideration of the grant of
RSUs, no claim or entitlement to compensation or damages shall arise from
termination of the RSUs or diminution in value of the RSUs or shares received
upon vesting including (without limitation) any claim or entitlement resulting
from termination of the Participant’s active employment by the Company or a
Subsidiary or Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and the Participant hereby releases the Company and its
Subsidiaries and Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Participant
shall be deemed irrevocably to have waived the Participant’s entitlement to
pursue such claim.

14.           Miscellaneous

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree


--------------------------------------------------------------------------------


in writing to perform this Agreement.  Notwithstanding the foregoing, this
Agreement may not be assigned by the Participant.

(b)           No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.

(c)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement.

(d)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

(e)           The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

(f)            The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

(g)           All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be validly given or made when delivered
to the persons entitled or required to receive the same, at the addresses set
forth at the heading of this Agreement or to such other address as either party
may designate by like notice.  Notices to the Company shall be addressed to its
principal office, attention of the Company’s General Counsel.

(h)           The Plan and this Agreement constitute the entire Agreement and
understanding between the parties with respect to the matters described herein
and supersede all prior and contemporaneous agreements and understandings, oral
and written, between the parties with respect to such subject matter.

(i)            This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.

(j)            The Company represents and warrants that it is duly authorized by
its Board and/or the Committee (and by any other person or body whose
authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that the officer
signing this Agreement is duly authorized and empowered to sign this Agreement
on behalf of the Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


--------------------------------------------------------------------------------


 

PRICELINE.COM INCORPORATED

Jeffery Boyd

Chief Executive Officer

 


--------------------------------------------------------------------------------